Title: To James Madison from James Monroe, 7 February 1819
From: Monroe, James
To: Madison, James


Dear Sir
Washington Feby 7. 1819
A most afflicting event occurrd yesterday, the death of Genl. A: Mason, killd in a duel by Mr McCarty. They fought with muskets. The distress is universal & deep, proceeding from regret at the loss of the highly respected & meritorious individual, & the terrible example it exhibits of party feuds.
The debate respecting the proceedings in Florida is still depending, tho’ it is probable that it will be decided in a few days. On this occurrence I can give you no information, every thing appertaining to it, not communi[c]ated to you personally, being before the public. On the receit of Genl. Jackson’s report of his proceedings there, I had three great objects in view, first, to secure the constitution from any breach, second, to deprive Spain and the allies of any just cause of war, & third, to turn it to the best account of the country. By resolving to restore the posts, & announcing it to the minister of Spain, the two first were accomplishd, & there seemed to be little difficulty, in deciding, on whom, in strict justice, the censure ought to fall, the Spanish authorities or General Jackson, and as little, as to the effect, of the one or other course, on the public interest. Had Genl. Jackson been order’d to trial, I have no doubt, that the interior of the country, would have been much agitated if not convulsed, by appeals to sectional interests, by imputations of subserviency to the views of Ferdinand, of hostility to the cause of the Colonies, &ce, nor have I any, that Spain, deriving confidence & courage, from these divisions, would have found new cause to persevere in her procrastinating & equivocating policy. With respect to General Jacksons conduct, I consider’d it a question of merit or demerit in him & seeing sufficient justification of him, in the injuries receivd from the criminal aggressors in Florida, & nothing to palliate their conduct in any claims of Spain on us, there seemed to be no reason for censuring him, and much for giving just weight, & turning to the best account all the circumstances which operated against them & her. If a General in executing orders, in a campaign against an enemy, should not make just discriminations, in all instances between enemies & others, I do not consider him as commiting a breach of the constitution. If the govt. sets the affair right in other respects, there is no breach, altho he be not punishd for his mistake.
There is some prospect of an accomotation [sic] with Mr Onis, and immediately, essentially on the conditions offerd sometime since, and publishd. Should it take place, I have no doubt that it will be due principally to the late pressure in Florida, very sincerely your friend
James Monroe
